Citation Nr: 0111818	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
improved Department of Veterans Affairs (VA) pension in the 
amount calculated as $10,632.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the Committee on 
Waivers and Compromises of the San Juan, Puerto Rico, VA 
Regional Office (RO).  The veteran requested and was 
scheduled for personal hearings before the Committee in 
September 1998 and September 1999; however, he canceled these 
hearings.


REMAND

In several statements dated prior to the waiver decision, the 
veteran stated that he disagreed with the overpayment.  Thus, 
it appears that the veteran has raised the issue of proper 
creation of the debt and the RO has not explicitly addressed 
this issue.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, in several statements, the most recent in December 
1999, the veteran stated that he had contacted the local RO 
"to try to settle this overpayment."  It is unclear whether 
the veteran offered a compromise and there is no 
documentation of record indicating that a compromise 
settlement has been offered by the veteran.  The Committee 
may accept or reject a compromise of a debt which exceeds 
$1,000 but which is not over $100,000.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.957 (2000).  A decision by the RO 
Committee operating within the scope of its 

authority, denying waiver of all or a part of an overpayment, 
is subject to appeal. There is no right of appeal from a 
decision rejecting a compromise offer.  38 C.F.R. § 1.958.  
Once an overpayment has been resolved by compromise, there is 
no overpayment remaining.  Under VA guidelines, a compromise 
is defined as an offer in acceptance of a partial payment in 
settlement and full satisfaction of the offeror's 
indebtedness as it exists at the time the offer is made.  It 
is considered a final settlement binding on the parties to 
the compromise unless procured by fraud, misrepresentation of 
a material fact or mutual mistake of fact.  (See VA Manual 
MP-4, Part I, 8E.02 (September 1993)).  The Board notes that 
the Committee has not addressed whether there was an offer of 
compromise.  

Accordingly, this case is REMANDED to the Committee for the 
following:

1.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

2.  The Committee should consider 
whether the veteran has made an offer of 
compromise and if so, the Committee 
should consider such offer of compromise 
and issue a decision on such.  If the 
Committee refuses the offer of 
compromise, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




